Citation Nr: 0104634	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  96-43 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for a psychiatric disorder. 

The Board remanded this case in June 1998 to obtain the 
veteran's service personnel records and to permit the veteran 
the opportunity to submit additional medical evidence in 
support of his claim.  This development was completed and the 
case returned to the Board.


FINDINGS OF FACT

1.  In September 1992, the RO denied service connection for a 
nervous condition, finding that new and material evidence had 
not been presented to reopen a prior final denial; the 
veteran was duly notified of the decision on September 15, 
1992; he did not file a notice of disagreement with this 
decision. 

2.  Evidence added to the record since the September 1992 RO 
rating decision which is new is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
psychiatric disorder (other than post-traumatic stress 
disorder (PTSD)).


CONCLUSIONS OF LAW

1.  A September 1992 rating decision denying reopening of a 
claim for service connection for a nervous condition became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).

2.  Evidence received since the September 1992 rating 
decision pertinent to the issue of entitlement to service 
connection for a psychiatric disorder is new and material, 
and the veteran's claim for service connection for a 
psychiatric disorder (other than PTSD) is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran who served for 90 days or more during a 
period of war develops    a psychosis to a degree of 10 
percent or more within one year from separation from such 
service, such disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307, 
3.309 (2000).

In September 1992, the RO denied service connection for a 
nervous condition, finding that new and material evidence had 
not been presented to reopen a prior final denial of service 
connection by the Board in April 1986.  The veteran was duly 
notified of the decision on September 15, 1992, but did not 
file a notice of disagreement with this decision.  Therefore, 
this decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 1103. 

However, 38 U.S.C.A. § 5108 states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In 
this case, as there is a prior final RO rating decision in 
September 1992, the claim may not be reopened and allowed 
unless new and material evidence is presented or secured.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the September 1992 
RO rating decision, the last disposition in which the 
veteran's claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence which was of record at the time of the prior 
final disallowance of the veteran's claim in September 1992 
included the following: service medical records which reflect 
an anxiety reaction, a suicidal gesture in 1973, a flat 
affect, and a service separation examination which was 
negative for psychiatric abnormalities; a March 1977 VA 
examination which did not reveal an acquired mental 
disability; treatment records which reflect treatment for 
alcoholism and a personality disorder from 1982 to 1985; an 
anxiety disorder first noted in 1984; a psychotic-type 
disability of probable unipolar disorder first diagnosed in 
1985; and the veteran's statements.  

The evidence added to the record since the September 1992 
rating decision includes: lay statements asserting behavioral 
changes in the veteran since service; VA outpatient treatment 
records reflecting diagnoses of, and treatment for, alcohol 
dependence, borderline personality disorder, borderline 
intellectual functioning, and depression/dysthymia and 
anxiety; service personnel records; a May 1999 medical 
opinion by a VA physician that the veteran's "psychiatric 
symptoms have some origin in his experiences in military 
service"; an August 1999 VA mental disorders examination; 
and multiple additional statements by the veteran in support 
of his claim.   

After a review of the evidence, the Board finds that the 
evidence added to the record since the September 1992 RO 
rating decision which is new is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
psychiatric disorder.  The Board finds especially significant 
the May 1999 VA physician medical opinion which, presuming 
its credibility and without weighing it against the other 
medical evidence of record, for the purpose of determining 
whether new and material evidence has been presented, tends 
to provide a nexus between the veteran's "psychiatric 
symptoms" and "experiences" during service.  The Board 
also notes that the personnel records were received into the 
claims file in September 2000.  For these reasons, the Board 
finds that the evidence received since the September 1992 
rating decision pertinent to the issue of service connection 
for a psychiatric disorder is new and material, and the 
veteran's claim for service connection for a psychiatric 
disorder (other than PTSD) is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103. 


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.  The Veterans Claims Assistance 
Act of 2000 also includes new notification provisions, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In light of the new statutory provisions with regard 
to assistance to the veteran-claimant, on Remand the RO 
should review the veteran's claim to insure compliance with 
this newly enacted statute.  

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for a psychiatric disorder (other than 
PTSD) has been reopened, the claim for service connection for 
a psychiatric disorder must be adjudicated on the merits.  

At a VA examination in August 1999, the veteran reported that 
he had been involved in a "traumatic incident" of having 
hit the skin about his right eye while sitting in a gunners 
seat of a tank during service.  The examiner noted that the 
veteran did not relate any symptoms consistent with a pattern 
of PTSD, but noted that the veteran had a history of anxiety 
episodes in service which could be considered panic.  The RO 
appears to have interpreted the veteran's written statements 
or report at the VA examination as a claim for service 
connection for PTSD.  In the April 2000 supplemental 
statement of the case, the RO apparently attempted to include 
the claim for service connection for PTSD as part of the 
issue on appeal of whether new and material evidence had been 
presented to reopen a claim for service connection for a 
psychiatric disorder.  

However, a claim for service connection for PTSD is a 
separate and distinct claim from the issue of entitlement to 
service connection for a psychiatric disorder currently on 
appeal.  Service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2000).  If the RO finds that 
the veteran has raised a claim for service connection for 
PTSD (including, if necessary, requesting clarification from 
the veteran), the issue of entitlement to service connection 
for PTSD should be addressed separately and on the merits 
without regard to a reopening of such claim.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993) (when a regulation creates a 
new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to 
benefits, an applicant's claim of entitlement under such 
regulation is separate and distinct from a claim previously 
and finally denied). 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
have him identify the location 
(physicians, hospitals, clinics, etc.) of 
any VA or nonVA psychiatric evaluation or 
treatment records dated in recent years 
that may be available.  After obtaining 
any indicated consent from the veteran, 
the RO should then determine which 
records, if identified, are not on file 
and then obtain this medical evidence and 
associate it with the claims folder.  
38 C.F.R. § 3.159 (2000).

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for a psychiatric disability.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  The RO should comply with 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, specifically as it relates to 
obtaining medical documentation 
identified by the veteran.

3.  The RO should determine whether the 
veteran has submitted a claim for service 
connection for PTSD.  If so, the RO 
should review the claims file and take 
any additional development, including, if 
appropriate, development of any reported 
stressful events and a PTSD examination, 
to ensure compliance with the assistance 
to the claimant provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  As pertains to the issue of 
entitlement to service connection for a 
psychiatric disorder (other than PTSD), 
the RO should review the claims file and 
take any additional appropriate action to 
ensure compliance with the assistance to 
the claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

5.  After completion of the above, the RO 
should review the expanded record and 
adjudicate on the merits the veteran's 
claim for service connection for a 
psychiatric disorder and, if appropriate, 
the separate issue of service connection 
for PTSD.  If the determination of 
service connection for a psychiatric 
disorder (other than PTSD) remains 
adverse to the veteran, the veteran 
should be furnished a supplemental 
statement of the case and should be given 
an appropriate time in which to respond.  
The record should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The purpose of this remand is to comply with due process and 
the duty to assist the veteran with the development of his 
reopened claim for service connection.  The veteran is free 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



